          Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 18-cr-373 (RJS)
                                                                      ORDER
 ROBERT RHODES,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a pro se letter from Defendant Robert Rhodes, dated November

30, 2020 but postmarked December 2, 2020 and received in chambers on December 11, 2020,

which asserts that the conditions of his confinement at USP, Canaan violate his Eighth Amendment

rights (attached hereto). Accordingly, IT IS HEREBY ORDERED THAT Rhodes’s counsel shall

file a letter no later than December 18, 2020, apprising the Court of whether the Court should

construe this letter as a pro se request for relief that is independent of Rhodes’s currently pending

motion for compassionate release (Doc. No. 755). The Clerk of Court is respectfully directed to

mail a copy of this order to Rhodes.



SO ORDERED.

Dated:          December 11, 2020
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 2 of 6
Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 3 of 6
Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 4 of 6
Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 5 of 6
Case 1:18-cr-00373-RJS Document 761 Filed 12/11/20 Page 6 of 6
